Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
This action is in reply to the application filed on December 28, 2018.
Claims 1-32 are currently pending.


Claim Objections
Claims 2 and 17 are objected to because of the following informalities:  line 8 of claim 2 reads: “determining, further based a second difference…” which appears to be grammatically deficient.  Claim 17 contains the same language.  Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 32 is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses “means” coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
MPEP 2181(II)(B) requires computer-implemented 112(f) claim limitations to disclose an algorithm for performing the claimed specific computer function so as not to be indefinite under 112(b).  The specification provides the necessary disclosure in at least paragraphs [0047]-[0055].


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15 and 30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 15 states: “the first machine learning model and/or the second machine learning model comprise a support vector machine, a Bayes classifier, a neural network, a gradient boosting machine, an elastic net, and/or a decision tree.”  The “and/or” may be interpreted as either “and” or “or” but the specification does not detail a machine learning model comprising a support vector machine, a Bayes classifier, a neural network, a gradient boosting machine, an elastic net, and a decision tree.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  determining whether a record is mislabeled or not.  Independent claims 1, 16, 31, and 32 disclose a machine learning model to determine a first quantity of mislabeled records in the first output of the function but omit a determination regarding whether a record is mislabeled or not.  As claimed, the machine learning models appear to only determine a quantity of mislabeled records.  
Claims 9, 11, 12, and 13 recite training a machine learning system to determine mislabeled records but inherit the deficiencies of claim 1, from which claims 9, 11, 12, and 13 depend.  Claims 24, 26, 27, and 28 depend from independent claim 16 and are similar in scope to claims 9, 11, 12, and 13.  Claims 24, 26, 27, and 28 are rejected due to the inherited deficiencies of claim 16.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10, 14-23, and 26-32 are rejected under 35 U.S.C. 101.  When considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1).  If the claim does fall within one of the statutory categories, the second step in the analysis is to determine whether the claim is directed to a judicial exception (Step 2A).  The step 2A analysis is broken into two prongs. In the first prong (Step 2A, Prong 1), it is determined whether or not the claims recite a judicial exception (e.g. mathematical concepts, mental processes, certain methods of organizing human activity).  If it is determined in step 2A, Prong 1 that the claims recite a judicial exception, the analysis proceeds to the second prong (Step 2A, Prong 2), where it is determined whether or not the claims integrate the judicial exception into a practical application.  If it is determined that step 2A, Prong that the claims do not integrate the judicial exception into a practical application, the analysis proceeds to determining whether the claim is a patent-eligible application of the exception (Step 2B).  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim integrates the judicial exception into a practical application, or else amounts to significantly more than the abstract idea itself. 
According to the first part of the analysis, in the instant case claims 1-15 are directed to a system, claims 16-30 are directed to a computer-implemented method, claim 31 is directed to a non-transitory computer readable medium, and claim 32 is directed to an apparatus.  Thus, each of the claims falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Following the determination of whether or not the claims fall within one of the four categories (Step 1), it must be determined if the claims recite a judicial exception (e.g. mathematical concepts, mental processes, certain methods of organizing human activity) (Step 2A, Prong 1).  In this case, the claims are determined to recite a judicial exception as explained below.
Regarding independent claim 1, the limitations regarding “applying, to a first output of a function, … determine a first quantity of mislabeled records in the first output of the function, the function being configured to label each record in a dataset as being a member of a first class or a second class; applying, to the first output of the function, … trained to determine a second quantity of mislabeled records in the first output of the function; determining, based at least on a first difference between the first quantity of mislabeled records and the second quantity of mislabeled records, a performance metric for the function; and deploying, based at least on the performance metric of the function, the function to a production system,” are, as drafted under broadest reasonable interpretation, directed towards mental processes and mathematical concepts, but for the recitation of generic computer components.
For example, the determination of mislabeled records is a determination about whether a record belongs to a first or second class, which a human is capable of determining mentally and/or with pen and paper.  Determining a quantity of mislabeled records is merely counting which is also something a human can perform and, additionally, such a determination is mere addition which is a mathematical concept.  Further, the determination of a difference between the first quantity of mislabeled records and second quantity of mislabeled records is subtraction, which a human is capable of performing and which is also a mathematical concept.  The determination of a performance metric is not detailed and based on a difference between a first quantity of mislabeled records and second quantity of mislabeled records, but a human is capable of determining a performance metric based off of a difference mentally or with pen and paper.  
The machine learning model and computer hardware are additional elements and discussed below in Step 2A, Prong 2.

Regarding dependent claim 2, the analysis of a second output of a first reference function is similar to the limitations of claim 1 and considered a mental process and/or mathematical concept for the same reasons as above.
Regarding dependent claim 3, the comparison of two performance metrics to see which one is less is something a human can perform mentally and a mathematical operation.
Regarding dependent claim 4, the comparison of two performance metrics to see which one is greater is something a human can perform mentally and a mathematical operation.
Regarding dependent claim 5, the application of the machine learning models to a third output to determine a fifth quantity of mislabeled records is a mathematical concept or something a human can perform mentally for the reasons presented above; adding additional outputs/quantities/etc. do not remove the claims from math/mental considerations.
Regarding dependent claim 6, the determination performance metrics as being greater or less than performance metrics is something a human can perform mentally and also a mathematical operation.
Regarding dependent claim 7, the function being deployed to a production system based on the performance metric exceeding a threshold value is something a human can perform mentally.
Regarding dependent claim 8, the function comprising a deterministic model or a machine learning model is not detailed and a human can implement a model mentally or with pen and paper.  Paragraph [0037] described the deterministic model as a model that applies rules to filter and/or classify records, which is something a human is capable of doing.  Additionally, paragraph [0040] describes the machine learning models as predictive models trained to distinguish features of different classes of records, which a human is capable of doing.
Regarding dependent claim 9, the claim does not detail the training of the machine learning models.  The first machine learning model is trained to identify mislabeled records based on a first set of features and a human is capable of identifying mislabeled records mentally.  Additionally, the second machine model is also trained to identify mislabeled records based on features including at least one feature not present in the first set of features and a human is capable of identifying mislabeled records mentally.  See paragraph [0040] which describes the machine learning models as predictive models trained to distinguish features of different classes of records, which a human is capable of doing.
Regarding dependent claim 10, the details of the features are insignificant extra-solution activity, data gathering, and discussed below.
Regarding dependent claims 11-13, the training of the machine learning model in claim 11 is similar to Example 39 of the 35 U.S.C. 101 Examination Guidance and Training Materials and would overcome the 101 rejection if incorporated into the independent claims.
Regarding dependent claim 14, the claimed machine learning comprising a predictive machine learning model is not detailed and described in paragraph [0040] of the specification as a model to distinguish features of different classes of records, which a human is capable of doing.
Regarding dependent claim 15, the claimed machine learning comprising a predictive machine learning model is not detailed and described in paragraph [0040] of the specification as a model to distinguish features of different classes of records, which a human is capable of doing.
Independent claims 16, 31, and 32 are similar to independent claim 1 and rejected under the same rationale as above.  Dependent claims 17-30 are similar to dependent claims 2-15 above and rejected under the same rationale.

Following the determination that the claims recite a judicial exception, it must be determined if the claims recite additional elements that integrate the exception into a practical application of the exception (Step 2A, Prong 2).  In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claims do not include additional elements that integrate the exception into a practical application of the exception as explained below.

Regarding independent claim 1, the claim recites additional elements including “at least one processor, at least one memory, and machine learning models.”  The computer hardware is generic and does not integrate the additional elements into a practical application; see MPEP 2106.04(a)(2)(III)(C).  Additionally, the machine learning models do not integrate the exceptions into a practical application because the additional element generally links the use of the judicial exception to a particular technological environment; see MPEP 2106.05(h).  
Dependent claims 2-9, 14, and 15, do not recite any new additional elements and, therefore, do not integrate the judicial exception into a practical application.  
Dependent claim 10 discloses that the features exhibit at least some correlation to the one or more features used by the function, but this is considered insignificant extra-solution activity, mere data gathering; see MPEP 2106.05(g).

Independent claims 16, 31, and 32 are similar to independent claim 1 and rejected under the same rationale as above.  Dependent claims 17-30 are similar to dependent claims 2-15 above and rejected under the same rationale.

Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claims contain any element or combination of elements sufficient to ensure that the claim amounts to significantly more than the judicial exception (Step 2B). In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception as explained below.

Regarding independent claim 1, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional elements amount to no more than mere instructions to apply the exception using generic computer components and generally linking the use of the judicial exception to a particular technological environment.  Therefore, the additional elements do not amount to significantly more; see MPEP 2106.05 and, in particular, sections 2106.05(f-h). 
Dependent claims 2-10, 14, and 15do not recite any additional elements and do not provide limitations that amount to significantly more than the judicial exception.

Independent claims 16, 31, and 32 are similar to independent claim 1 and rejected under the same rationale as above.  Dependent claims 17-30 are similar to dependent claims 2-15 above and rejected under the same rationale.


Status of Prior Art
Independent claims 1, 16, 31, and 32 disclose:
“applying, to a first output of a function, a first machine learning model trained to determine a first quantity of mislabeled records in the first output of the function, the function being configured to label each record in a dataset as being a member of a first class or a second class;
applying, to the first output of the function, a second machine learning model trained to determine a second quantity of mislabeled records in the first output of the function;
determining, based at least on a first difference between the first quantity of mislabeled records and the second quantity of mislabeled records, a performance metric for the function; and deploying, based at least on the performance metric of the function, the function to a production system.”
The prior art does not teach a first machine learning algorithm to determine a quantity of mislabeled records, a second (different) machine learning model to determine a second quantity of mislabeled records, determining a performance metric based on a difference between the first and second quantities of mislabeled records, and deploying the function based on the performance metric.  The prior art teaches selecting an algorithm based of various metrics, typically including model accuracy, but a quantity of mislabeled records, determined by two separate machine learning models, differs from an accuracy analysis.  
See U.S. Patents/Patent Publications:
8,719,197
8,239,335
2021/0350283
2020/0034665
2019/0370687
2019/0279109
2019/0236478

Conclusion
Claims 1-32 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL T PELLETT whose telephone number is (571)270-7156.  The examiner can normally be reached on Monday - Friday 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on 571-272-3768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL T PELLETT/Primary Examiner, Art Unit 2121